Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-13-00763-CR

                               Ruben NERIO, Jr.,
                                   Appellant

                                      v.
                                  The State of
                             The STATE of Texas,
                                   Appellee

          From the 144th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2012CR1990
             The Honorable Angus K. McGinty, Judge Presiding

BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED January 15, 2014.


                                        _________________________________
                                        Sandee Bryan Marion, Justice